DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 8/6/2020 has been entered.
 
CLAIM INTERPRETATION
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 


The term ‘ceramic’ is understood to have its plain meaning, such as that found in Hawley (page 183 of The Condensed Chemical Dictionary).  Most notably oxide-based glasses are encompassed by the word ‘ceramic’. The term ‘contaminants’ itself is not considered to be limiting because it is a matter of perspective whether an ingredient is a contaminant or not.  For example iron oxide can be considered a contaminant in glass and also be considered to be a colorant.  It would be unreasonable  for one to expect to avoid infringing Applicant’s manipulative acts merely by considering applicant’s contaminant to be an ingredient of the batch rather than a contaminant of the batch.  

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 4-12 and 14-22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1, lines 5, 6 and 8: it is unclear what is required by ‘‘contaminants’.  The specification (page 2, lines 23-27) refers to “[b]oron oxide contaminations of cullet” which suggests boron oxide can be a contaminant.  However line 7 of claim 1 requires at least 10% boron oxide.  The requirement of boron oxide would seem to suggest boron oxide is not a contaminant.  Examiner’s dictionary indicates a contaminated material is one that is unfit for use (or inferior or impure) due to the inclusion of unwholesome or undesirable elements.  The specification at page 5, lines 10-11 explains that organic contaminates are eliminated during the melting and thus would not reasonably contaminate the melt or any final product; thus making it unclear what (if anything) is contaminated by the organic contaminate.  It is unclear if it could be a contaminant of something prior to the process.  There is no apparent standard for identify whether or not a material is a contaminant or not.  Without any standard by which one might determine whether a particular material is or is not a ‘contaminate’ one cannot reasonably understand the metes and bounds of the claim.  The claim could be amended to include the steps of involved contaminating (something) provided there is written support for such an amendment. 

	Claim 5 lines 4-5: there is confusing antecedent basis for “the at least one submerged burner”.  It is unclear if it is referring to the at least one burner of claim 1, or the at least one burner of claim 5, line 2.  Claim 19 is indefinite for the same rationale.

Claims 11-12 it is unclear what is meant by “a toroidal melt flow pattern”; there is no indication as to how one might determine whether a flow is toroidal or not.  One of ordinary skill understands that a toroid is a symmetrical three-dimensional solid.  Figure 1a is disclosed as a representation of the toroidal flow pattern, but there is no indication in what way it represents anything about the pattern.  Anything can represent anything. For example a grapefruit can represent the Earth.   Examiner’s guess is that figure 1a is a cross-section of the melt.  Furthermore page 7, lines 8-13 discloses a flow pattern which when simulated results in the ‘substantially toroidal melt flow pattern’.  
	Claim 12: there is no antecedent basis for “the melt surface” and “the melt bottom”.
Claim 9: there is no antecedent basis for “the hot fumes” and “the raw materials”, thus making it unclear if they are required.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 4-6, 8-10, 14-19 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Maugendre 7428827 in view of Kunert 6667260 and Smith 2976161.

1. (Currently amended) A process for melting glass comprising: 
melting glass cullet in a submerged combustion melter comprising at least one submerged burner in the presence of oxygen to form a melt comprising a final raw material mix;


	See Maugendre col. 2, lines 39-56 and col. 3, lines 44-54



 wherein the glass cullet comprises one or more of: 1) more than 1.2% by weight (wt.%) organic contaminants, 2) more than 3.5 wt.% boron oxide, and 3) more than 0.03_wt.% ceramic contaminants;


Maugendre meets the third option: the cullet comprises more than 0.03 wt% ceramic based contaminants.  Specifically the Maugendre cullet can be considered essentially a 100% ceramic-based contaminant.  Also more than 1.2 % organic contamination would have been prima facie obvious in view of col. 1, line 67, since the plastic-glass composite can be considered cullet.  Although it is unclear how much plastic is present it is inherently in the range of 0-100% plastic (i.e. organic contaminant).  This inherent range is encompasses the entire range covered by the claim (i.e. 1.2%-100%).  Since claim (overlaps) covers over 98% of the inherent range a prima facie case of obviousness exists.  The MPEP at 2144.05 indicates Office policy regarding the obviousness of overlapping ranges.


 wherein the final raw material mix comprises 10-20 wt.% boron oxide and less than 1 wt.% ceramic contaminants.  


The final glass can be considered to be 100% of what it is and thus 100% pure and thus 0% contaminants.  Maugendre does not teach 10-20% boron oxide. But does disclose the glass can be used for making bottles (col. 1, line 14 and col. 6, line 54.  Kunert discloses (col. 1, lines 14-32) that it is known to make bottles using borosilicate glasses for the advantages of high thermal shock resistance and good chemical resistance.   Such borosilicate glass has about 13-14% boron oxide (col. 2, lines 7-15).  It would have been obvious to provide ingredients to the Maugendre process in such amounts such that the final composition is that disclosed by Kunert so as make bottles with high thermal shock resistance and good chemical resistance.  
Smith is cited for showing a reasonable expectation of success: Col. 3, lines 16-26 shows using cullet can create difficulties while col. 4, lines 29-54 evidences that the difficulties are not impossible difficulties.  

Claim 4:  It would have been obvious to have no contaminants (other than the cullet itself) because none is necessary.  Col. 6, lines 52-53 indicate contamination of the cullet is optional.

Claims 5 and 19: Maugendre does not use to term “turbulent melt state” but does disclose (col. 1, line 60-64) strong convective stirring movements which result in rapid melting and a lower density melt (col. 2, lines 3-6).  It would have been obvious to perform routine experimentation to determine the optimal burner conditions for strong stirring movements so as have maximum melting speed.  The lower density corresponds to a larger volume.   It is noted that there is no antecedent basis for “the absence” thus it is considered to be optional.  It is unclear how Applicant’s invention could have any melt if there is no submerged burner.  The MPEP at 2111.04 indicates ‘wherein’ clauses can be used to denote suggestions (optional features).  The Claim 5 ‘wherein’ clause can be considered to be a suggestion because there is no requirement for having a glass melt at a lower level. 
Claim 6: any foam would be considered part of the melt or at least below the uppermost melt level.  Applicant’s disclosure refers to using a laser to detect the melt level; one would understand that this level would be the upper level of the foam. 
Claim  8 is met because all heat is recovered in accordance with the second law of thermodynamics.
Claim  9 is met because all heat is recovered in accordance with the second law of thermodynamics.  The “to preheat” is understood to be an intended use.  There is no step of preheating required.  There is no antecedent basis for “the raw materials” and thus they are construed as being optional. 
 	Claim 10 is clearly met because melt can be withdrawn only continuously 

or batchwise.  There is no other option.

Claims 14-15: see col. 1, lines 10-15 of Maugendre. 
Claims 16-17: It would have been obvious to use cullet that is 13-14 % boron oxide because that is the desired final composition.  See Smith col. 4, lines 29-54 which discloses melting 100% borosilicate cullet. 
Claim 18: col. 2, lines 63-66 of Kunert states the working temperature is about 1220 C.  It would have been obvious to remove the melt at a temperature of 1220 C because it is a suitable temperature for working the glass to its final form.  It would have been obvious to perform routine experimentation to determine the optimal temperatures to avoid extra costs for extra unnecessary heating and to ensure it can be formed into the desired final product.
Claim 22: See Smith col. 1, lines 15-22.  It would have been obvious to recycle any waste/defective glass from the process so as to reduce raw material costs.  Any glass made could be considered cullet. 

Claims 7 and 21 is rejected under 35 U.S.C. 103 as being unpatentable over Maugendre 7428827 in view of Kunert 6667260 and Smith 2976161 as applied to claim 1 above, and in view of Aube 5338329.
Maugendre does not teach the walls and the step of circulating water.  Aube teaches (col. 8, lines 58-62) to perform glass melting in a vessel with two steel walls and circulating water which results in a layer of protective (e.g. solidified) glass.  It would have been obvious to improve the Maugendre method by using steel walls with circulating water so as to create a protective layer: to protect the molten glass from being contaminated by the steel and/or to protect the steel from being attacked by the molten glass. 
Claim 21: is met because all heat is recovered in accordance with the second law of thermodynamics.

Claims 11-12 and 20 are is rejected under 35 U.S.C. 103 as being unpatentable over Maugendre 7428827 in view of Kunert 6667260 and Smith 2976161 as applied to claim 1 in view of Jeanvoine 7565819.
Claims 11-12: Maugendre does not disclose the flow pattern.  Maugendre discloses using the invention of WO 99/37591 at col. 2, lines 53-56. Examiner takes Official Notice that Jeanvoine is an English-language equivalent of WO-7565819.  Figure 1 of Jeanvoine depicts the flow patterns substantially as claimed.  One could simulate the flow in a computation fluid dynamic analysis showing a toroidal melt flow pattern as claimed because the upward flow from the burners could impart upward motion to molten glass, the upward moving glass would reach the top of the melt and tend to flow radially outward from the up-flow and upon reaching the boundaries of the furnace, would begin to flow downward, etc. The claim recites a single flow pattern in the analysis and does not preclude additional flow patterns or require any particular boundary conditions. It would have been obvious to have plural burners in the Maugendre melter to have a multiplied effect.  Plural burners would result in at least two flows toward each other because once the melt reaches the surface the melt would spread out in all directions, thus resulting in at least two flows converging (one from each of the burners).  The axis is merely a mental construct: no step of revolving anything around an axis is required.  One can hypothecate an axis in any location and at any direction. 
Claim 20: See figure 1 of Jeanvoine which shows 8 burners.

Response to Arguments
Applicant's arguments filed 8/6/2020 have been fully considered but  are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
	The arguments refers to the content of websites.  However no copies of the content was submitted.  Examiner assumes that the websites are reliably maintained and thus they would take into account Applicant’s invention (e.g. US Pub 2017/0368584) thus they should no longer indicate that borosilicate cullet cannot be used in any glass melting process.
	It is argued that the present invention has “surprising and advantageous benefits”.  Examiner sees no evidence that any of the benefits is surprising or unexpected.  Applicants bear the burden of establishing that the claimed subject matter in fact imparts unexpected properties.    Applicant have not met their burden of establishing that the reported reduced processing costs and enhanced production results would have been truly unexpected to a person of ordinary skill in the art.  

	Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Dolf and Huber are  cited as being cumulative to Jeanvoine.  Muschik is cited as being cumulative to Kunert. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN M HOFFMANN whose telephone number is (571)272-1191.  The examiner can normally be reached on 9:30-6:00 The first Monday, first Tuesday, second Thursday and second Friday of each Federal biweek..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alison Hindenlang can be reached on 571-270-7001.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JOHN M HOFFMANN/Primary Examiner, Art Unit 1741